Citation Nr: 1205415	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the character of the appellant's discharge from military service constitutes a bar to VA compensation and pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from September 1969 to January 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant testified at a Board hearing in May 2009. 

In June 2009, the Board issued a decision denying the appellant's appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2001, the Court issued a memorandum decision vacating the June 2009 Board decision and remanding the case to the Board for action outlined in the Court's decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2001 Court memorandum decision notes that VA failed to fulfill the duty to assist the appellant in obtaining the appellant's service personnel records.  The Court directed the Board to take appropriate action to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request all of the appellant's service personnel records, to specifically include all records pertaining to any periods of absence without leave (AWOL) and all disciplinary proceedings and records relevant to the appellant's discharge from service.  

2.  After completion of the above, the RO should review the claims file and determine whether the character of the appellant's discharge from military service constitutes a bar to VA compensation and pension benefits.  If the claim remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


